OPINION OF THE COURT
Order modified, with costs to plaintiff, by remitting the case to Supreme Court, New York County, for entry of a direction as to the return by plaintiff of defendants’ equipment (CPLR 3004) and, as so modified, affirmed for reasons stated in the memorandum at the Appellate Division (54 AD2d 678).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.

 Section 1275 of the Public Authorities Law insofar as relevant, provides: "property owned by the authority, property leased by the authority and used for transportation purposes, and property used for transportation purposes by or for the benefit of the authority exclusively * * * shall all be exempt from taxation and special ad valorem levies. The authority shall be required to pay no fees, taxes or assessments, whether state or local, including but not limited to fees, taxes or assessments on real estate, franchise taxes, sales taxes or other excise taxes, upon any of its property”.